Order, entered March 22, 1963, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to the appellants, and the motion to dismiss *633for failure to prosecute granted, with $10 costs. In alleged explanation of a delay of 14 months in noticing this action for trial, the plaintiffs give as excuses an alleged difficulty in obtaining from the hospital information claimed to be needed to prepare a proper bill of particulars and the misplacing of the file in the dead files in their attorney’s office. These excuses are unacceptable. (See Sortino v. Fisher, 20 A D 2d 25.) Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.